Case 1:20-cv-24393-XXXX Document 1 Entered on FLSD Docket 10/26/2020 Page 1 of 10




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                           Miami Division

                                   Case No.: 20-_______-CIV-X/X

   Yousi Mazpule, individually,

           Plaintiff,
   vs.

   Xenios Corp., a for profit Florida corporation,
   d/b/a “Tomson Hospitality Boutique” and/or
   “Tomson Hospitality”;
   Tommaso Cardana, individually, and;
   Alejandro Melo individually,

           Defendants.


                                           COMPLAINT
         Plaintiff, Yousi Mazpule, sues Defendants, Xenios Corp. d/b/a “Tomson Hospitality

  Boutique” and/or “Tomson Hospitality”; Tommaso Cardana, individually; and Alejandro Melo,

  individually, and alleges:

                               JURISDICTIONAL ALLEGATIONS
         1.       This is an action for damages caused by unlawful employment practices, unpaid

  statutory wages and common law wages, and to recover money damages, liquidated damages, and

  other relief including equitable relief, brought under both federal and state statutes and common

  law tort theory.

         2.       The Court enjoys subject matter jurisdiction in accordance with 28 U.S.C. §§1331,

  1337, and 1367. This is an action brought, inter alia, under the laws of the United States, over

  matters pertaining to commerce, and over which the Court has supplemental jurisdiction. This

  Court also enjoys jurisdiction, expressly provided by, inter alia, the Fair Labor Standards Act

  (“FLSA”); Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§2000e et seq.,



                                LAW OFFICES OF ANTHONY F. SANCHEZ, P.A.
                6701 SUNSET DRIVE, SUITE 101, MIAMI, FL, 33143 TELEPHONE (305) 665-9211
Case 1:20-cv-24393-XXXX Document 1 Entered on FLSD Docket 10/26/2020 Page 2 of 10




  (“Title VII”); the Florida Civil Rights Act of 1992 (“FCRA”), §760.01, et seq., Florida Statutes

  (1992), and; the Florida Minimum Wage Act.

         3.      Plaintiff Mazpule, at all times material to this case, was an individual residing in

  the state of Florida. Plaintiff Mazpule worked jointly for a conglomerate of related entities and

  persons who together operate businesses under the moniker “Tomson Hospitality”, as a single

  entity. The conglomerate includes Defendants Xenios Corp., Tommaso Cardana, Alejandro Melo,

  and possibly also Tomson, Inc. and others.

         4.      Plaintiff Mazpule is an “employee” “employed” by Defendants Xenios Corp. and

  Tommaso Cardana, within the meaning of 29 U.S.C. §203(e) and Fla Stat. §448.110 and 760.01.

         5.      Plaintiff Mazpule is also an employee of Defendants Xenios Corp. and Tommaso

  Cardana within the meaning of 42 U.S.C. §2000e (f), and Fla. Stat. §760.02(7).

         6.      At all times material hereto, Plaintiff Mazpule was employed at a worksite at which

  Defendants, each of them or jointly, employed at least 15 or more employees for jurisdictional

  purposes.

         7.      Defendant Xenios Corp (“Xenios”), at all times material to this action, was a

  Florida for profit corporation and an “Employer” within the meaning of 42 U.S.C. §2000e (b) and

  Fla. Stat. §760.02(7) and 29 USC §203(d).

         8.      Defendant Tommaso Cardana is an individual and principal of “Xenios” and the

  related conglomerate entities and an employer within the meaning of 29 U.S.C. 203(d), 42 U.S.C.

  §2000e (b), and Fla. Stat. §760.02(7).

         9.      Defendant Alejandro Melo is an individual and managing employee and agent of

  “Xenios” d/b/a “Tomson Hospitality” and the related conglomerate entities acting both

  individually and as a management employee.




                                                  2
Case 1:20-cv-24393-XXXX Document 1 Entered on FLSD Docket 10/26/2020 Page 3 of 10




         10.     Defendants, each of them individually and together as a group, are a “person” and

  an “employer” within the meanings of the 29 U.S.C. § 203 (a) and (d) and may be hereinafter

  referred to as the “Employer”. Moreover, this same “Employer”, each individually or together,

  were engaged in commerce within the meaning of 29 U.S.C. § 203(s).

         11.     Plaintiff Mazpule has exhausted her administrative remedies under the statutes

  pursuant to which this lawsuit is brought, if any. On December 10, 2019, she dual filed her charge

  of discrimination against the Defendants with the United States Equal Opportunity Commission

  (“EEOC”) and the Florida Commission of Human Relations (“FCHR”). A copy of the Charge of

  Discrimination is attached as Exhibit 1. On September 23, 2020, the EEOC issued a Notice of

  Right to Sue letter, a copy of which is attached as Exhibit 2. Plaintiff Mazpule filed this lawsuit

  within ninety (90) days of receipt of the EEOC’s Notice of Right to Sue letter.

         12.     Venue is proper in this Court in that Plaintiff Mazpule worked primarily from

  Defendants’ offices in Miami-Dade County, Florida, and because the unlawful conduct of the

  Defendants occurred in Miami-Dade County, Florida.

                                        ATTORNEY’S FEES
         13.     Plaintiff Mazpule has engaged the services of the undersigned attorneys to

  prosecute this action, and has agreed to pay a reasonable attorney’s fee for their service.

                            ENTITLEMENT TO ATTORNEY’S FEES
         14.     Plaintiff Mazpule is entitled to and demands an award of prevailing party attorney’s

  fees pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201-219; Title VII, 42 U.S.C. §2000e-

  5(k); the Florida Civil Rights Act, §760.11(5), and; the Florida Wage Act, Florida Statute §§448.08

  and 448.110(c).




                                                   3
Case 1:20-cv-24393-XXXX Document 1 Entered on FLSD Docket 10/26/2020 Page 4 of 10




                                    FACTUAL ALLEGATIONS
         15.    Plaintiff Mazpule was hired by the Employers on or about November 1, 2019 and

  worked continuously until her termination from employment later the same month.

         16.    On or about November of 2019, during the first week of Plaintiff’s employment,

  Defendant Alejandro Melo expressed hostility toward Plaintiff, refused to speak with her in the

  workplace, and twice made unwanted physical contact with her in order to avoid interacting with

  her and receiving or exchanging work-related communications with her.

         17.    Thereafter, also during the first week of Plaintiff’s employment, Plaintiff Mazpule

  advised, inter alia, Defendants Xenios Corp. and Cardana, that Defendant Alejandro Melo

  expressed hostility toward Plaintiff, refused to speak with her in the workplace, and twice made

  unwanted physical contact with her in order to avoid interacting with her and receiving or

  exchanging work-related communications with her.

         18.    At the time Plaintiff Mazpule communicated her concerns regarding Defendant

  Alejandro Melo’s behavior to Defendants, Defendant Cardana apologized for not warning Plaintiff

  Mazpule about Defendant Alejandro Melo’s attitude toward women, and indicated that Defendant

  Alejandro Melo would never listen to anything Plaintiff Mazpule might have to tell him.

         19.    The following day, Defendant Cardana informed Plaintiff Mazpule that she was

  terminated from employment because Defendant Alejandro Melo was too valuable as a warehouse

  manager to terminate.

                                 – COUNT I –
                VIOLATION OF “FAIR LABOR STANDARDS ACT”
        AND THE “FLORIDA MINIMUM WAGE ACT” AGAINST DEFENDANTS
                   XENIOS CORP AND TOMMASO CARDANA
                       (Failure To Pay Minimum Wages)

         Plaintiff realleges ¶¶1-4, 7-8, 10, 12-15 as though fully set forth herein.




                                                   4
Case 1:20-cv-24393-XXXX Document 1 Entered on FLSD Docket 10/26/2020 Page 5 of 10




            20.   At all times during her employment, the Plaintiff was an employee required to be

  finally and unconditionally paid a minimum hourly wage for every hour worked during each pay

  period.

            21.   The Employer/Defendants establish a bi-weekly pay period, with pay day being

  every other Thursday, for the pay period ending the previous Friday, or six days in arrears.

            22.   Since on or about November 2019 through the present, the Employer violated the

  provisions of the FLSA, 29 U.S.C. §206 and §215(a)(2) by failing to pay the Plaintiff even a

  minimum hourly wage during any and every applicable pay period by, among other factors: (a)

  failing to finally and unconditionally pay at least the applicable minimum hourly wage for every

  hour worked during numerous covered pay periods, as required by law; (b) withholding Plaintiff’s

  wages as a negotiating tactic, and; (c) by failing to make timely wage payments on the regularly

  scheduled pay date established by the Employer.

            23.   At all times material to this action, the Employer failed to comply with 29 U.S.C.

  Sections 201-219 and 29 C.F.R., Sections 516.1, et. seq. in that Plaintiff performed services for

  the benefit of the Defendants for which she was not timely paid, and was not paid at all on any

  regularly scheduled payday, which non-payment of wages constitutes minimum wage violations

  both under federal law and under applicable Florida law and Constitution, which occasionally

  higher minimum wage rates are made applicable under the FLSA.

            24.   The Employer knew or showed a reckless disregard for the provisions of the FLSA

  concerning the payment of minimum wages and remains owing the named Plaintiff a minimum

  wage for every hour worked during her employment, and an equal amount as liquidated damages.

            WHEREFORE, Plaintiff, demands the following: payment of unpaid minimum hourly

  wages for every hour worked by her during each pay period; an additional like amount as liquidated




                                                   5
Case 1:20-cv-24393-XXXX Document 1 Entered on FLSD Docket 10/26/2020 Page 6 of 10




  damages; an award of reasonable attorney’s fees and costs, and; any and all such other relief which

  this Court may deem reasonable under the circumstances, including an award of accrued interest

  as a lesser alternative to liquidated damages.

                                    – COUNT II –
                           BREACH OF AGREEMENT TO PAY
                      AGREED UPON WAGES AGAINST XENIOS CORP.
                                (Failure to Pay Wages)

         Plaintiff realleges ¶¶1-4, 7-8, 10, 12-15 as though fully set forth herein.

         25.      At all times during her employment, Plaintiff was an employee whom the

  Employers had agreed to pay at a specific negotiated rate of pay.

         26.      At the time Plaintiff was involuntarily terminated from her employment, she was

  owed unpaid wages in accordance with her negotiated wages, all of which Defendants have

  withheld and remains due and owing.

         27.      Plaintiff has fulfilled any condition precedent -- if any -- to making this claim for

  unpaid wages.

         28.      The Employers breached the agreement to pay wages and costs, and as a result are

  unjustly enriched by the services rendered and costs advanced on their behalf.

         WHEREFORE, Plaintiff demands the following: payment of all accrued unpaid wages in

  an amount to be proven at the time of trial; accrued interest on those sums at the applicable

  judgment rate of interest, and; an award of reasonable attorney’s fees and costs.

                                – COUNT III –
                     TITLE VII GENDER DISCRIMINATION
          AGAINST DEFENDANTS XENIOS CORP AND TOMMASO CARDANA

         Plaintiff realleges ¶¶1-3, 5-8, 11-19 as though fully set forth herein.

         25.      Plaintiff Mazpule is a member of protected classes in that she is a woman.




                                                    6
Case 1:20-cv-24393-XXXX Document 1 Entered on FLSD Docket 10/26/2020 Page 7 of 10




         26.     Plaintiff Mazpule was not provided the same terms, conditions, and privileges of

  employment as other employees outside of her protected class.

         27.     Other employees not in her protected class were treated differently and more

  favorably than Plaintiff.

         28.     Plaintiff Mazpule has not been permitted to perform her job function in a manner

  consistent with her job description, because of her gender.

         29.     Plaintiff Mazpule was subjected to disparate treatment on the basis her gender.

         30.     Defendants intentionally discriminated against Plaintiff Mazpule in violation of

  Title VII, 42 U.S.C. § 2000e et seq. based upon her gender.

         31.     The Defendants’ acts of discrimination were performed with malice and reckless

  indifference to Plaintiff Mazpule’s protected civil rights.

         32.     As a direct and proximate result of the disparate treatment, Plaintiff Mazpule

  suffered economic and compensatory damages, loss of reputation, embarrassment, humiliation,

  inconvenience, and other compensatory damages.

         WHEREFORE, Plaintiff Yousi Mazpule demands the following relief: Compensatory

  damages, economic damages, pre-judgment interest, injunctive relief, attorney’s fees and costs,

  and all other relief allowed by law including punitive damages.

                               – COUNT IV –
                        GENDER DISCRIMINATION IN
                VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT
          AGAINST DEFENDANTS XENIOS CORP AND TOMMASO CARDANA

         Plaintiff realleges ¶¶1-3, 5-8, 11-19 as though fully set forth herein.

         33.     Plaintiff Mazpule is a member of protected classes in that she is a woman.

         34.     Plaintiff Mazpule was not provided the same terms, conditions, and privileges of

  employment as other employees outside of her protected class.




                                                    7
Case 1:20-cv-24393-XXXX Document 1 Entered on FLSD Docket 10/26/2020 Page 8 of 10




          35.     Other employees not in her protected class were treated differently and more

  favorably than Plaintiff.

          36.     Plaintiff Mazpule has not been permitted to perform her job function in a manner

  consistent with her job description, because of her gender.

          37.     Plaintiff Mazpule was subjected to disparate treatment on the basis her gender.

          38.     Defendants intentionally discriminated against Plaintiff based upon her gender in

  violation of the Florida Civil Rights Act.

          39.     The Defendants’ acts of discrimination were performed with malice and reckless

  indifference to Plaintiff’s protected civil rights.

          40.     As a direct and proximate result of the disparate treatment, Plaintiff Mazpule

  suffered economic and compensatory damages, loss of reputation, embarrassment and humiliation,

  inconvenience.

          WHEREFORE, Plaintiff Yousi Mazpule demands the following relief: Compensatory

  damages, economic damages, pre-judgment interest, injunctive relief, attorney’s fees and costs,

  and all other relief allowed by law including punitive damages.

                                – COUNT V –
                          TITLE VII RETALIATION
           AGAINST DEFENDANTS XENIOS CORP AND TOMMASO CARDANA

          Plaintiff realleges ¶¶1-3, 5-8, 11-19 as though fully set forth herein.

          41.     Plaintiff Mazpule is a member of protected classes in that she exercised a protected

  right by complaining to her supervisor, Defendant Cardana, about the gender discrimination and

  harassment, including physical harassment, by Defendant Alejandro Melo in the workplace.

          42.     The Defendant retaliated against Plaintiff Mazpule by, among other things,

  terminating her employment and then withholding her wages, as a negotiation tactic because she




                                                        8
Case 1:20-cv-24393-XXXX Document 1 Entered on FLSD Docket 10/26/2020 Page 9 of 10




  complained about gender discrimination and physical harassment in the workplace by a

  management employee: Defendant Alejandro Melo.

         43.     Title VII proscribes retaliation against the exercise of rights protected by Title VII.

         44.     Defendants knew of the retaliation but failed to redress it.

         45.     As a direct and proximate result of the retaliation, all in violation of Title VII,

  Plaintiff Mazpule suffered economic and compensatory damages, loss of reputation,

  embarrassment and humiliation, inconvenience.

         WHEREFORE, Plaintiff demands the following relief: Compensatory damages, economic

  damages, pre-judgment interest, injunctive relief, attorney’s fees and costs, and all other relief

  allowed by law including punitive damages.

                               – COUNT VI –
         RETALIATION IN VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT
          AGAINST DEFENDANTS XENIOS CORP AND TOMMASO CARDANA

         Plaintiff realleges ¶¶1-3, 5-8, 11-19 as though fully set forth herein.

         46.     Plaintiff Mazpule is a member of protected classes in that she exercised protected

  rights by complaining to her supervisor, Defendant Cardana, about the gender discrimination and

  harassment, including physical harassment, by Defendant Alejandro Melo in the workplace.

         47.     The Defendants retaliated against Plaintiff Mazpule by, among other things,

  terminating her employment and then withholding her wages, as a negotiation tactic because she

  complained about gender discrimination and physical harassment in the workplace by a

  management employee: Defendant Alejandro Melo.

         48.     The Florida Civil Rights Act proscribes retaliation against persons who exercise of

  rights protected by Title VII and or the Florida Civil Rights Act.

         49.     Defendants knew of the retaliation but failed to redress it.




                                                    9
Case 1:20-cv-24393-XXXX Document 1 Entered on FLSD Docket 10/26/2020 Page 10 of 10




          50.     As a direct and proximate result of the retaliation, all in violation of Title VII,

   Plaintiff Mazpule suffered economic and compensatory damages, loss of reputation,

   embarrassment and humiliation, inconvenience.

          WHEREFORE, Plaintiff demands the following relief: Compensatory damages, economic

   damages, pre-judgment interest, injunctive relief, attorney’s fees and costs, and all other relief

   allowed by law including punitive damages.

                                – COUNT VII –
                        COMMON LAW TORT OF BATTERY
             AGAINST DEFENDANTS XENIOS CORP AND ALEJANDRO MELO

          Plaintiff realleges ¶¶1-3, 12, 15-16 as though fully set forth herein.

          51.     Defendant Alejandro Melo acted intentionally and both individually and as a

   management employee of Defendant Xenios Corp. by intentionally making physical contact

   against the person of Plaintiff Yousi Mazpule.

          52.     The described conduct by Defendants was unwelcome and harmful.

          53.     As a direct and proximate result of these actions, Plaintiff suffered harm.

          WHEREFORE, Plaintiff demands judgment for: Compensatory damages, pain and

   suffering, humiliation and degradation.

                                    DEMAND FOR JURY TRIAL
          54.     Plaintiff demands a trial by jury over all issues so triable.

   Dated: October 26, 2020
                                                                  Anthony F. Sanchez, P.A.
                                                                  Attorneys for Plaintiff
                                                                  6701 Sunset Drive, Suite 101
                                                                  Miami, Florida 33143
                                                                  Tel.: 305-665-9211
                                                                  Fax:    305-328-4842
                                                                  Email: afs@laborlawfla.com

                                                                  By: /s/ Anthony F. Sanchez
                                                                      Anthony F. Sanchez
                                                                      Florida Bar No.789925



                                                    10
